FjLD

                          NO. 04-14-00742-CR                 if^ANi             :M
                                                              2015 HAR 16 AM If: U2
                       In The Court Of Appeals For The
                  Fourth Supreme Judicial District Of Texas '
                              San Antonio, Texas                         C t)
                                                                      •" '*::.'■



                          ANDRES SOLIS VIELMA,

                                                  Defendant-Appellant,

                                       vs.



                           THE STATE OF TEXAS,


                                                  Pla intiff-Appellee,



                 In The County Court Of Uvalde County, Texas
                          Cause No. 2013-09- 12304-CR



                APPELLANT'S MOTION FOR PRO SE
              ACCESS TO THE APPELLATE RECORD



TO THE HONORABLE JUDGES OF THE FOURTH COURT OF APPEALS:


      NOW COMES ANDRES SOLIS VIELMA, Appellant in the above-styled and


numbered cause, and respectfully files this Motion For Pro Se Access To The


Appellate Record. In support of this motion, Appellant shows this Court as follows.
                                            I.


      Appellant's appointed counsel have filed a motion to withdraw, along with a


and brief in support of the motion, pursuant to Anders v. California, 386 U.S. 738


(1967).


                                           II.


         The undersigned Appellant wishes to exercise his right to review the appellate


record in preparing his pro se response to the Anders brief that court-appointed


counsel have filed. The undersigned Appellant now moves this Court to provide him


with free,pro se access to the appellate record, including the Clerk's Record and the


Reporter's Record.     See Kelly v. State, 436 S.W.3d 313, 318-19 (Tex.Crim.App.


2014).


                                           III.


         The undersigned Appellant is presently incarcerated and lacks access to a


computer. For that reason, Appellant respectfully requests that a paper copy of the

appellate record be provided to him. Appellant also requests a 30-day extension of

time from his receipt of the record to file his pro se brief.


                                           IV.


         This motion is addressed to the Fourth Court of Appeals, Cadena-Reeves


Justice Center, 300 Dolorosa Street, Suite 3200, San Antonio, Texas 78205. This
motion is delivered to the Fourth Court of Appeals by United States mail, on this the


      It       day of [M^hcW            2015.

                                     PRAYER


      FOR ALL OF THESE REASONS, Appellant Andres Solis Vielma respectfully


prays that this Court will GRANT his Motion For Pro Se Access To The Appellate


Record.


                                          Respectfully submitted,




                                          ANDRES SOLIS VIELMA
                                          Appellant Pro Se
ynw'




                             First Class Mail


       From:   Mr. Andre.. Vielma
               TDCJ No. 1964402
               Garza VVcM Unit
               4250 Highvay 202
               Becvillc, T.xas 78102




       TO:     Fourth Court of Appeals
               Office of tie Clerk
               Cadena-Rrevcs Justice Center
               300 Dolorcsa, Suite 3200
               San Anton o, Texas 78205-3037